Case 2:17-cv-03148-GRB Document 30 Filed 01/07/19 Page 1 of 3 Page|D #: 2358

LAW OFF|CES OF

$NYDr-:R & SNYDER, LLP
94 WH|TE PLA|NS ROAD

 

Nl-:w YORK oFFlcE TAR RYTOWN, NEW YORK l059| NEW JERsl-:Y oFFlcE

445 PARK AvENuE, QTH FLooR (9|4) 333_0700 oNE GATEWAY cENTER, surrz zeoo

NEw YoRK, Nl-:w YoRK looaz NEWARK, NEle-:RsEY 07102

(2|2) 749-1448 FAX (9|4) 333-0743 (973) 824-9772

FAx (212) 932-esaa _ FA)< (973) 324-9774
WRlTl-:R's l-:-MAH_ ADDRESS

LEsLu-: J. sNYDl-:R REPLY To;

ROBERT D. GAUD|O$O

 

e-mail to RGaudioso@Snyderlaw.net
DAle L. sNYDr-:R
(lSSG-EOlE) Tarrytown Oft'lce

January 7, 2019

The Honorable Gary R. Brown
United States Magistrate Judge
Eastern District of New York
Central Islip Courthouse

100 Federal Plaza

P.O. Box 9014; Courtroom 840
Central Islip, New York 11722

RE: Crown Castle NG East LLC v. The Town of Hempstead, et al.
Docket: l7-cV-3l48

Dear Judge Brown:

We represent plaintiff Crown Castle NG East LLC in the above-referenced action. On
December l7, 2018, Your Honor issued a Memorandum and Order (the “Order”) addressing the
parties’ motions for summary judgment and other related motions. Docket Entry (“DE”) 29. The
Court directed the parties to file, “preferably,” a joint status report by or on January 7, 2019,
setting forth the “discovery, hearing and/or remand [] required on the remaining claims, and if so,
the scope and timing of said discovery as Well as the remaining matters to be litigated.” Ia'. p. l9.
The parties met and conferred regarding the Court’s instruction, however, the defendants
preferred to submit a separate letter in lieu of a joint report. Please accept the submission of this
letter as plaintiffs Status Report ordered by the Court.

Although the Order denies defendants’ summary judgment motion entirely, it also denied
summary judgment on plaintiffs prohibition claim under §332(c)(7)(B)(i)(II). In so doing, the
Court found that (a) the September 2018 FCC Declaratory Ruling and Order1 did not apply to
plaintiffs claims, z`d. pp. 15-17; and (b) under the Willoth2 standard, plaintiff failed to establish

 

1 In re Accelerating Wireless Broadband Deployment by Removz'ng Barrz'ers to Infi'astructure Investment,
Declaratory Ruling and Third Report and Order, Dkt. Nos. l7-79 and l7-84 (adopted Sept. 26, 2018; released
Sept. 27. 2018).

2 Sprint Spectrum L.P. v. Willoth, 176 F.3d 630 (Zd Cir. 1999).

Case 2:17-cv-O3148-GRB Document 30 Filed 01/07/19 Page 2 of 3 Page|D #: 2359

the proposed nodes would fill a significant gap in coverage because it did not present evidence
concerning the availability of (or lack thereof) coverage via Verizon’s 3G network, id. pp. 2, 7.
Among other things, the Court held that Without a showing of a significant gap in 3G coverage, it
could not determine Whether defendants had violated §332(0)(7) with unreasonable and
discriminatory fees. Ia’. pp. 18. The Order also required the parties to inform the Court, with a
Status Report, of the discovery, hearing, and remand needed. Id. p. 19. The Order did not address
plaintiffs claims alleging defendants’ unreasonable delay of the applications and that
defendants’ denial of the applications was not based on substantial evidence on the
administrative record. See DE 22, Plaintiff s Memorandum of Law in Support of Motion for
Summary Judgment, dated March 16, 2018, Points II and III.
Therefore, the remaining claims to be decided by the Court are the following:

l. Whether the Town’s Actions Constitute an Effective Prohibition under §332(c)(7) when
all aspects of Verizon’s available service are taken into account;

2. Whether the Town’s Unreasonable Delay Violates §332(0)(7)(B)(i)(ll);

3. Whether the Town’s Unreasonable Delay is Tantamount to a Denial Not Supported by
Substantial Evidence in Violation of §332(c)(7)(B)(iii); and

4. Whether the Fees Imposed on Plaintiff Are Illegal.

To fully address the question of the availability of 3G service and the issues presented by
the remaining claims, plaintiff respectfully requests full discovery, including document demands,
interrogatories, fact witness depositions, expert disclosure and reports, and expert depositions
Plaintiff respectfully proposes the following discovery schedule:

February 4, 2019: Service of first interrogatories and document demands

March 13, 2019: Responses to first interrogatories and document demands

April 3, 2019: Motions to join new parties or amend the pleadings

April 12, 2019: Completion of fact depositions

April 15, 2019: Identif`rcation of case-in-chief experts and service of Rule 26 disclosures
May 15 , 2019: Identifrcation of rebuttal experts and service of Rule 26 disclosures
May 31, 2019: Case-in-chief replies to rebuttal experts

June 30, 2019: Completion of expert depositions

2

Case 2:17-cv-O3148-GRB Document 30 Filed 01/07/19 Page 3 of 3 Page|D #: 2360

TBD by Court: Hearing on all claims relating to §332 violations, including plaintist
claim of effective prohibition by the defendants

In addition, plaintiff intends to move the Court to either reconsider certain of its holdings
in the Order, including the inapplicability of the September 2018 FCC Declaratory Ruling and
Order and the need for technology-specific showings of prohibition under Section 332(0)(7), or
certify the Order for Interlocutory Appeal on these issues pursuant to Fed. Rule of App. P. 5(a)(3)
and 28 U.S.C. § 1292(b). However, plaintiff will not ask for a stay of discovery pending the
appeal.

We thank the Court for its time and consideration

Respectfully submitted,
Robert D. Gaudioso
RDG/cc

cc: Todd C. Steckler, Esq., Counsel for Defena’ams
Crown Castle NG East LLC

